DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on November 3, 2022.
The status of the claims is as follows:
Claims 1-4 have been amended and currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Donegan (US 6832686 – art of record; hereinafter Donegan) in view of Cronin (US 20100000993 – art of record; hereinafter Cronin).
Regarding claim 1, Donegan teaches a container embodiment (70; as shown in Fig. 4 - for storing items) comprising: 
a top unit having a top surface, a bottom, a front, a back, a first side, a second side and an interior (see annotated Donegan Fig. 4 below);
a bottom unit having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior (see annotated Donegan Fig. 4 below);
a first tab (74a) on the top edge of the first side panel of the bottom unit and a second tab (74b) on the top edge of the second side panel of the bottom unit wherein the first tab and the second tab each have a front and a back (see annotated Donegan Fig. 4 below);
a first opening located along the top edge of the perimeter of the bottom unit at the back of the first tab and a second opening located along the top edge of the perimeter of the bottom unit at the back of the second tab (see annotated Donegan Fig. 4 below);
wherein the first tab of the bottom unit is capable of moving with respect to the first side panel of the bottom unit;
wherein the second tab of the bottom unit is capable of moving with respect to the second side panel of the bottom unit;
a first opening on the first side of the top unit and a second opening on the second side of the top unit (see annotated Donegan Fig. 4 below);
wherein the bottom unit and top unit are capable of temporarily being secured together; and
a hinge connecting the top unit to the bottom unit wherein the hinge is capable of rotating the top unit with respect to the bottom unit (Donegan Col. 4 Ln. 23-31 and annotated Fig. 4 below).

    PNG
    media_image1.png
    896
    1067
    media_image1.png
    Greyscale

	However, Donegan fails to teach a removable frame located within the bottom unit of the container wherein the removable frame lacks a bottom.
	Cronin is in the same field of endeavor as the claimed invention and Donegan, which is a container. Cronin teaches a container embodiment (100; as shown in Figs. 1-19 – for storing items) comprising: a top unit (102) having a top surface, a bottom, a front, a back, a first side, a second side and an interior; 
a bottom unit (104) having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior; 
wherein the bottom unit and top unit are capable of temporarily being secured together; 
a hinge (106) connecting the top unit to the bottom unit wherein the hinge is capable of rotating the top unit with respect to the bottom unit; and 
a removable frame (i.e. in particular bottom ring member (136) of the hinge ring (106)) located within the bottom unit of the container wherein the removable frame lacks a bottom (Cronin [0034-0057]).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bottom unit of the container (of Donegan) with a similar removable frame (as taught by Cronin) to further reinforce the respective top edges of the bottom unit of the container (of Donegan).
Regarding claim 2, modified Donegan as above further teaches a container for storing items comprising:
a top unit having a top surface, a bottom, a front, a back, a first side, a second side and an interior;
a bottom unit having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior;
a first tab on the top edge of the first side panel of the bottom unit and a second tab on the top edge of the second side panel of the bottom unit wherein the first tab and the second tab each have a front and a back;
a first opening located along the top edge of the perimeter of the bottom unit at the back of the first tab and a second opening located along the top edge of the perimeter of the bottom unit at the back of the second tab;
wherein the first tab of the bottom unit is capable of moving with respect to the first side panel of the bottom unit;
wherein the second tab of the bottom unit is capable of moving with respect to the second side panel of the bottom unit;
a first opening on the first side of the top unit and a second opening on the second side of the top unit;
wherein the bottom unit and top unit are capable of temporarily being secured together; 
an extended groove (i.e. the space or void directly above the formed or inwardly rolled edge (116) as shown in Cronin Figs. 4-5 and 11) on an interior side of the top unit wherein the extended groove receives and secures a portion of the perimeter of the bottom unit; and
a removable frame located within the bottom unit of the container wherein the removable frame lacks a bottom.
Regarding claim 3, modified Donegan as above further teaches a second extended groove (i.e. the space or void directly above the formed or inwardly rolled edge (116) as shown in Cronin Figs. 4-5 and 11) on an interior side of the top unit wherein the second extended groove receives and secures a portion of the perimeter of the bottom unit.
Regarding claim 4, modified Donegan as above further teaches a container for storing items comprising:
a top unit having a top surface, a bottom, a front, a back, a first side, a second side and an interior;
a bottom unit having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior;
a first tab on the top edge of the first side panel of the bottom unit and a second tab on the top edge of the second side panel of the bottom unit wherein the first tab and the second tab each have a front and a back;
a first opening located along the top edge of the perimeter of the bottom unit at the back of the first tab and a second opening located along the top edge of the perimeter of the bottom unit at the back of the second tab;
wherein the first tab of the bottom unit is capable of moving with respect to the first side panel of the bottom unit;
wherein the second tab of the bottom unit is capable of moving with respect to the second side panel of the bottom unit;
a first opening on the first side of the top unit and a second opening on the second side of the top unit;
wherein the bottom unit and top unit are capable of temporarily being secured together; 
a locking mechanism for temporarily locking the top unit to the bottom unit; and
a removable frame located within the bottom unit of the container wherein the removable frame lacks a bottom.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736